998 F.2d 1009
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
KEY BANK OF MAINE, Plaintiff-Appellee,v.OUR LOVE, a 1982 Marine Trader Vessel, her engines,appurtenances, tackle, etc., in rem;  Louis E.Romm;  Janet G. Romm, Defendants-Appellants.

No. 92-2517.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 26, 1993.Decided:  July 13, 1993.
Appeal from the United States District Court for the District of Maryland, at Baltimore.  Benson E. Legg, District Judge.  (CA-92-252)
Louis E. Romm, Janet G. Romm, Appellants Pro Se.
William Michael Ferris, Krause & Ferris, P.A., Annapolis, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before WILKINS, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Louis E. and Janet Romm appeal from the district court's order and judgment in favor of Plaintiff in this in rem  action for foreclosure of a ship mortgage.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Key Bank of Maine v. Our Love, No. CA-92-252 (D. Md. Oct. 28, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED